NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-JUN-2021
                                            08:56 AM
                                            Dkt. 24 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     CITIBANK, NA AS TRUSTEE FOR WAMU SERIES 2007-HE2 TRUST,
       Plaintiff-Appellee, v. WILLIAM GASPAR; JOYAL GASPAR,
      Defendants-Appellants, and HAWAIIAN OCEAN VIEW ESTATES
         ROAD MAINTENANCE CORPORATION, Defendant-Appellee,
   and JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
           DOE CORPORATIONS 1-50; DOE ENTITIES 1-50; and
              DOE GOVERNMENTAL UNITS 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC171000137)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Fujise, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Defendants-Appellants William
Gaspar and Joyal Gaspar's (collectively, the Gaspars) appeal from
the Circuit Court of the Third Circuit's (circuit court)
December 16, 2020 "Order Denying [the Gaspars'] Motion to Dismiss
[Plaintiff-Appellee Citibank, NA]'s Motion for Summary Judgment
as Against All Defendants and for Interlocutory Decree of
Foreclosure, Filed December 15, 2017; and Motion to Dismiss
Complaint filed April 21, 2017, Filed July 17, 2020" (Order
Denying Motion to Dismiss), and December 28, 2020 minute order,
issued in Civil No. 3CC171000137, because the circuit court has
not entered an appealable, final judgment or order.
          Hawaii Revised Statutes (HRS) § 641-1(a) (2016)
provides that "[a]ppeals shall be allowed in civil matters from
all final judgments, orders, or decrees of circuit . . .
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

courts[.]" Appeals under HRS § 641-1 "shall be taken in the
manner . . . provided by the rules of court." HRS § 641-1(c)
(2016). Hawai#i Rules of Civil Procedure (HRCP) Rule 58 requires
that "[e]very judgment shall be set forth on a separate
document."
           An aggrieved party typically cannot obtain appellate
review of a circuit court's interlocutory orders in a civil case,
under HRS § 641-1(a) (2016), until the circuit court has reduced
its dispositive rulings to an appealable, final judgment under
HRCP Rule 58 or Rule 54(b). See Jenkins v. Cades Schutte Fleming
& Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994). Here,
the circuit court has not yet entered an appealable, final
judgment.
           Further, the Order Denying Motion to Dismiss does not
qualify for an exception to the final-judgment requirement under
the collateral-order doctrine, the Forgay doctrine, or HRS § 641-
1(b) (2016). See Greer v. Baker, 137 Hawai#i 249, 253, 369 P.3d
832, 836 (2016) (setting forth requirements for appealability
under the Forgay doctrine and collateral-order doctrine); HRS §
641-1 (requirements for leave to file an interlocutory appeal).
           In addition, the circuit court's minute order is not
appealable. See Abrams v. Cades, Schutte, Fleming & Wright, 88
Hawai#i 319, 321 n.3, 966 P.2d 631, 633 n.3 (1998) ("[A] minute
order is not an appealable order.").
           The court "must dismiss an appeal on our motion if we
lack jurisdiction." Grattafiori v. State, 79 Hawai#i 10, 13, 897
P.2d 937, 940 (1995) (internal quotation marks and citation
omitted).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
           DATED: Honolulu, Hawai#i, June 4, 2021.

                                      /s/ Alexa D.M. Fujise
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                  2